 Case 2:21-cv-02704-SK Document 16 Filed 08/10/21 Page 1 of 2 Page ID #:33



 1   TRACY L. WILKISON
     Acting United States Attorney
 2
     DAVID M. HARRIS                                           JS-6
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
     MARLA K. LETELLIER, CSBN 234969
 7   Special Assistant United States Attorney
 8         160 Spear Street, Suite 800
           San Francisco, California 94105
 9         Tel: (510) 970-4830
10         Fax: (415) 744-0134
           E-mail: Marla.Letellier@ssa.gov
11

12   Attorneys for Defendant
13                        UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
15

16   JENNIFER THURBER,                          No. 2:21-cv-02704-RSWL-SK
17                   Plaintiff,
18   v.
                                                JUDGMENT OF REMAND
19   KILOLO KIJAKAZI,
20   Acting Commissioner of Social
     Security,
21
                     Defendant.
22

23

24

25

26

27

28
 Case 2:21-cv-02704-SK Document 16 Filed 08/10/21 Page 2 of 2 Page ID #:34



 1         The Court having approved the parties’ Stipulation to Remand for Further
 2   Proceedings Pursuant to Sentence Four of 42.U.S.C. § 405(g) and for Entry of
 3   Judgment in Favor of Plaintiff (“Stipulation to Remand”) lodged concurrent with
 4   the lodging of the within Judgment of Remand, IT IS HEREBY ORDERED,
 5   ADJUDGED AND DECREED that the above-captioned action is remanded to the
 6   Commissioner of Social Security for further proceedings consistent with the
 7   Stipulation to Remand.
 8
     DATED: August 10, 2021
 9                                        HON. STEVE KIM
                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
